SEABURY, J.
This action was brought to recover damages for the alleged breach of a contract of employment. The contract of employment disclosed that the plaintiff agreed to perform his duties as a foreman cutter “in a good and workmanlike manner, satisfactory” to the defendant. The learned court below submitted to the jury the issue as to whether the defendant was, in fact, dissatisfied with the plaintiff’s services, and discharged him on that account, or whether the claim of dissatisfaction was only a pretense.
We are not prepared to say that, under certain circumstances, such a charge would not be a correct instruction to the jury; but it is clear that the record now before us contains no evidence to show that the claim of dissatisfaction was not made in good faith. In the absence of such evidence, we think that the court erred in charging the jury that, if the claim of dissatisfaction was not made in good faith, the jury should find a verdict for the plaintiff. The jury could not, in the absence of any evidence on the subject, arbitrarily infer that the defendant, in discharging the plaintiff, acted in bad faith. Yet this is precisely what the jury have attempted to do in this case.
The judgment is reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.